 

LOAN MODIFICATION AGREEMENT AND WAIVER

 

THIS LOAN MODIFICATION AGREEMENT AND WAIVER (this “Modification”) executed as of
March 23, 2018, and effective at the Effective Time, is by and among ORGANIC
PRODUCTS TRADING COMPANY LLC, a Delaware limited liability company and COFFEE
HOLDING CO., INC., a Nevada corporation (collectively, the “Borrowers”), the
Guarantors identified on the signature pages hereto and STERLING NATIONAL BANK,
a national banking association (herein called the “Secured Party” or the
“Bank”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Guarantors and the Bank entered into that certain
Amended and Restated Loan and Security Agreement dated as of April 25, 2017 (the
“Loan Agreement” as heretofore amended, supplemented or otherwise modified from
time to time), for the purposes and consideration therein expressed, pursuant to
which the Bank became obligated to make Loans to the Borrowers as therein
provided; and

 

WHEREAS, the Borrowers failed to comply with Annex 2, Section 16.2(d) of the
Loan Agreement (Net Profit) for the period ending October 31, 2017 resulting in
an Event of Default under the Loan Agreement (the “Specified Event of Default”):
and

 

WHEREAS, the Borrowers have requested and the Bank has agreed to waive the
Specified Event of Default and to otherwise amend the Loan Agreement as provided
herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Loan Agreement, in consideration of the
Loans which may hereafter be made by the Bank to the Borrowers, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

 

Article I
Definitions and Waiver

 

Section 1.1 Terms Defined in the Loan Agreement. Unless the context otherwise
requires or unless otherwise expressly defined herein, the terms defined in the
Loan Agreement shall have the same meanings whenever used in this Modification.

 

Section 1.2 Waiver of Specified Event of Default. The Bank hereby waives and
elects to forego exercising rights and remedies in respect of the Specified
Event of Default. Except as expressly set forth herein with respect to the
Specified Event of Default, nothing in this Modification constitutes or shall be
deemed to constitute a waiver of any of the rights or remedies of the Bank under
the terms of the Loan Agreement, any Guaranty or applicable law, all of which
are hereby reserved. The Bank is not waiving any Default or Event of Default
other than the Specified Event of Default. Except as provided herein, all terms,
conditions and covenants set forth in the Loan Documents shall remain unaffected
and in full force and effect.

 

 

 

 

Article II
Modification to the Loan Agreement

 

Section 2.1 Modification.

 

(a)       The definition of “Applicable Margin in Annex 1 of the Loan Agreement
is hereby amended and changed as follows:

 

“Applicable Margin” means, for any day with respect to a Revolving Loan, two
percent (2.0%) per annum.

 

(b)       The definitions of “Maturity Date” and “Maximum Facility Amount” in
Annex 2 of the Loan Agreement are hereby amended and changed as follows:

 

Maturity Date: The Revolving Credit Facility shall mature and terminate on March
31, 2020 (the “Maturity Date”). If the Maturity Date shall fall on a day which
is not a Business Day, the due date for payment hereunder shall be extended to
the next succeeding Business Day, and such extension of time shall be included
in computing interest and fees in connection with such payment.

 

Maximum Facility Amount: $14,000,000.

 

Article III
Conditions of Effectiveness

 

Section 3.1 Effective Time. This Modification shall become effective as of the
date first above written once the following conditions precedent have been
satisfied in full (the “Effective Time”):

 

(a)       Bank shall have received, at Bank’s office, a duly executed
counterpart of this Modification from each Borrower; and

 

(b)       Other than the Specified Event of Default, no Default or Event of
Default shall have occurred and be continuing; and

 

(c)       Notwithstanding the Effective Time above, the Applicable Margin, as
revised in this Modification, shall be effective as of March 1, 2018.

 

Article IV
Representations and Warranties

 

Section 4.1 Representations and Warranties of Borrower and Guarantor. In order
to induce Bank to enter into this Modification, Borrowers and Guarantors hereby
represent and warrant to Bank that:

 

(a)       The representations and warranties contained in the Loan Agreement are
true and correct in all material respects at and as of the Effective Time;
provided, however, those representations and warranties containing a reference
to a particular date shall continue to be qualified by reference to such date;

 

Loan Modification Agreement - Page 2

   



 

(b)       The Borrowers and Guarantors are duly authorized to execute and
deliver this Modification and are duly authorized to borrow and perform their
obligations under the Loan Agreement and the other Loan Documents. The Borrowers
and Guarantors have duly taken all corporate action necessary to authorize the
execution and delivery of this Modification and to authorize the performance of
the obligations of Borrowers and Guarantors hereunder;

 

(c)       The execution and delivery by the Borrowers and Guarantors of this
Modification, the performance by the Borrowers and Guarantors of their
obligations hereunder and thereunder and the consummation of the transactions
contemplated hereby and thereby do not and will not conflict with, violate or
constitute a breach or default under (i) any provision of applicable law
applicable to it or any of its Subsidiaries, (ii) its organizational documents,
(iii) any agreement or instrument to which it is a party or which is otherwise
binding upon it, or (iv) any material judgment, license, order or permit
applicable to or binding upon it;

 

(d)       Except for those which have been duly obtained, no consent, approval,
exemption, authorization or other action by, notice to, or filing with any
governmental authority or third party is required in connection with the
execution and delivery by the Borrowers and Guarantors of this Modification or
to consummate the transactions contemplated hereby;

 

(e)       When duly executed and delivered, this Modification will constitute
the legal, valid and binding obligation of the Borrowers and Guarantors,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to enforcement
of creditors’ rights; and

 

(f)       Other than as specified in this Modification, no Default or Event of
Default exists under the Loan Agreement or any of the other Loan Documents.

 

Article V
Miscellaneous

 

Section 5.1 Ratification of Agreement. The Loan Agreement as hereby amended is
hereby ratified and confirmed in all respects. Any reference to the Loan
Agreement in any Loan Document shall be deemed to refer to the Loan Agreement,
as amended by this Modification. The execution, delivery and effectiveness of
this Modification shall not operate as a waiver of any right, power or remedy of
Bank or Secured Party under the Loan Agreement or any other Loan Document nor
constitute a waiver of any provision of the Loan Agreement or any other Loan
Document.

 

Section 5.2 Survival of Agreements. All representations, warranties, covenants
and agreements of the Borrowers and Guarantors herein shall survive the
execution and delivery of this Modification and the performance hereof, and
shall further survive until all of the Obligations are paid in full. All
statements and agreements contained in any certificate or instrument delivered
by the Borrowers and Guarantors hereunder or under the Loan Agreement or the
Guaranty to Bank or Secured Party shall be deemed to constitute representations
and warranties by, or agreements and covenants of, the Borrowers and Guarantors
under this Modification and under the Loan Agreement and Guaranty.

 

Loan Modification Agreement - Page 3

   

 

Section 5.3 Loan Document. This Modification is a Loan Document, and all
provisions in the Loan Agreement pertaining to Loan Documents apply hereto.

 

Section 5.4 Governing Law. THIS MODIFICATION HAS BEEN EXECUTED OR COMPLETED
AND/OR IS TO BE PERFORMED IN NEW YORK, AND IT AND ALL TRANSACTIONS HEREUNDER OR
PURSUANT HERETO SHALL BE GOVERNED AS TO INTERPRETATION, VALIDITY, EFFECT,
RIGHTS, DUTIES AND REMEDIES OF THE PARTIES HEREUNDER AND IN ALL RESPECTS BY THE
LAWS OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF, BUT INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS
LAW.

 

Section 5.5 Counterparts; Fax. This Modification may be executed in any number
of counterparts and signature pages may be detached from multiple separate
counterparts and attached to the same document. A telecopy or other electronic
transmission of any such executed counterpart signature page shall be deemed
valid as an original.

 

THIS MODIFICATION AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[The Remainder of this Page is Intentionally Left Blank]

 

Loan Modification Agreement - Page 4

   

 

IN WITNESS WHEREOF, this Modification is executed as of the date first above
written.

 

  BORROWERS:         ORGANIC PRODUCTS TRADING COMPANY LLC         By: /s/ Andrew
Gordon           Andrew Gordon, Manager

 

  COFFEE HOLDING CO., INC.         By: /s/ Andrew Gordon     Andrew Gordon,
President

 

  BANK/SECURED PARTY:         STERLING NATIONAL BANK         By: /s/ Mark
Long                   Mark J. Long, S.V.P.

 

[Signatures Continued On Next Page]

 

Loan Modification Agreement - Page 5

   

 

Agreed and acknowledged:

 

SONOFRESCO, LLC, Guarantor         By: /s/ Andrew Gordon   Name: Andrew Gordon  
Title: President  

 

COMFORT FOODS, INC., Guarantor         By: /s/ Andrew Gordon   Name: Andrew
Gordon   Title: President  

 

Validity Guarantors:       /s/ Andrew Gordon   Andrew Gordon  

 

/s/ David Gordon   David Gordon  

 

Loan Modification Agreement - Page 6

   

 